Name: 2008/287/EC: Commission Decision of 3 April 2008 on the financing of a working programme for 2008 on training tools in the field of food safety, animal health, animal welfare and plant health
 Type: Decision
 Subject Matter: employment;  agricultural policy;  health;  EU finance;  agricultural activity;  European construction
 Date Published: 2008-04-04

 4.4.2008 EN Official Journal of the European Union L 93/25 COMMISSION DECISION of 3 April 2008 on the financing of a working programme for 2008 on training tools in the field of food safety, animal health, animal welfare and plant health (2008/287/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 75 thereof, Having regard to Regulation (EC, Euratom) No 2342/2002 of the Commission of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 90 thereof, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (3) and in particular Article 2(1)(i) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (4) and in particular, Articles 51 and 66(1)(b) and (c) thereof, Whereas: (1) In accordance with Article 75 of Regulation (EC, Euratom) No 1605/2002 and with Article 90 of Regulation (EC, Euratom) No 2342/2002, the commitment of the expenditure shall be preceded by a financing decision which determines the essential elements of an action involving expenditure from the budget. (2) Different actions are foreseen in the field of training tools within several legislative acts dealing with food safety, animal health, animal welfare and plant health. These actions have to be financed by the Community budget. The financing of such actions should be subject to a single decision, HAS DECIDED AS FOLLOWS: Sole Article The working programme in the Annex concerning the financing in 2008 of actions related to training tools in the field of food safety, animal health, animal welfare and plant health is adopted. The Director General of Directorate-General Health and Consumer Protection is in charge of its publication and implementation. Done at Brussels, 3 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). (2) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Commission (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13). (3) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2007/41/EC (OJ L 169, 29.6.2007, p. 51). (4) OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 180/2008 (OJ L 56, 29.2.2008, p. 4). ANNEX Working programme for 2008 on training tools in the field of food safety, animal health, animal welfare and plant health TRAINING (1) Budget lines: 17 04 07 01 and 17 04 04 01 Legal basis:  Regulation (EC) No 882/2004, Article 51 and Article 66(1)(b),  Directive 2000/29/EC, particular Article 2(1)(i). The action to be financed under this budget aims at the development, organisation and delivery of training courses and workshops or seminars in the Community and in third countries in order to ensure that personnel performing official controls are adequately trained. Through these training courses and seminars, government officials, national authorities and laboratory experts, shall be informed about and trained on Community feed and food legislation and the control requirements for feed and food to be allowed on the Community markets. The Commission contributes to the training of officials in the Member States in that it supplements the training received at national level with training in aspects that are relevant from a Community point of view. For 2008, training actions will concern the following subjects:  food and feed control procedures based on HACCP (Hazard Analysis Critical Control Point) principles; audit techniques to verify implementation of HACCP systems,  veterinary and food safety control checks in Border Inspection Posts (airports, seaports and roads/rail),  food Hygiene and Control: fish, meat and dairy products,  prevention, control and eradication of Transmissible Spongiform Encephalopathies,  plant Health Controls (EC plant quarantine regime for potatoes, EC internal plant quarantine regime, EC plant quarantine regime for imports),  plant Protection Products (food and feed safety aspects): evaluation and registration,  zoonoses and microbiological criteria in foodstuffs,  animal Welfare: stunning and killing of animals at slaughterhouses and in disease control situation and animal welfare during transport,  food law, feed law, animal health and animal welfare and plant health rules (EUR 8 800 000). Financing: through public procurement. The global budgetary envelope reserved for the procurements during the year amounts to EUR 8 800 000. For each of the technical issues mentioned above one or more specific service contracts will be signed. It is estimated to sign around 14 service contracts. External contractors are mainly involved in the organisational and logistical aspects of the training activities. The aim is to launch the procurement procedure as soon as possible (approximately between March and May) to have the contracts signed during 2008. (2) Budget line: 17 01 04 05 Legal basis:  Regulation (EC) No 882/2004, Article 66(1)(c). The action to be financed under this budget aims at obtaining feedback on the trainings. Feedback is one of the key elements in the domain of better training for safer food. The production of a report on the 2007 activities is part of this. Feedback on trainings will be gathered also through an ex-post evaluation. Forms/questionnaires for this purpose will be distributed to a cross section of participants after their attendance at a training event in order to gauge the impact of the training on their professional lives. Finally, to better arrange the training programmes, IT equipment and tools, as well as promotional material, information and communication supports need to be financed (EUR 308 000). Financing: existing framework contracts It is estimated to sign around four service contracts. Indicative timeframe for signing the contracts: between March and July. Summary No Name Budget line Legal base Amount in EUR 1 Training: external contracts for the execution of the training programme 17 04 07 01 Regulation (EC) No 882/2004 8 350 000 17 04 04 01 Directive 2000/29/EC 450 000 2 Training: annual report, ex-post evaluation, IT equipment and tools, promotional material, information and communication support 17 01 04 05 Regulation (EC) No 882/2004 308 000 Total 9 108 000